DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS submitted 11/12/2020 includes reference to a “written opinion of the international searching authority”. This reference is lined through and was not considered because it is not in the English language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Taiwanese Pub. No. 202109355, English machine translation attached).
Regarding Claim 1, .Chou  discloses, (see page 7, FIG. 9 paragraph) and at least in figure 9: a texture image acquiring device (optical sensor (203), title), comprising: a collimator (204,208,210, ) and an image sensor (203), wherein the collimator is stacked on the image sensor (203), the collimator comprises a lens array (210), a first diaphragm (208) layer, and a second diaphragm (204) layer which are sequentially stacked, and the second diaphragm (204) layer is adjacent to the image sensor (203), the lens array (210) is configured to allow light rays to be converged and incident on the first diaphragm (208) layer, the first diaphragm (208) layer is configured to allow light rays incident on the first diaphragm (208) layer to pass through and be incident on the second diaphragm (204) layer, and to restrict an angle of light rays capable of passing through the first diaphragm (208) layer (see fig. 9), the second diaphragm (204) layer is configured to allow light rays incident on the second diaphragm (204) layer to pass through, and to restrict an angle of light rays capable of passing through the second diaphragm (204) layer, and the image sensor (203) is configured to sense light rays incident on the image sensor (203) for acquiring a texture image (it is a photodiode just like applicant’s).  
Regarding Claim 2, Chou discloses in figure 9:  wherein the lens array (210) comprises a plurality of lens units arranged in an array (210)(see abstract, array), the first diaphragm (208) layer comprises a plurality of first through holes arranged in an array (210), and the plurality of lens units and the plurality of first through holes overlap in a one-to- one correspondence in a direction perpendicular to the first diaphragm (208) layer (shown in the figure).  
Regarding Claim 5, Chou discloses in figure 9: wherein the second diaphragm (204) layer comprises a plurality of second through holes arranged in an array (210), and the plurality of second through holes and the plurality of first through holes overlap in a one-to-one correspondence in the direction perpendicular to the first diaphragm (208) layer (see light rays)(page 7, FIG. 9 paragraph).  
Regarding Claim 6, Chou discloses in figure 9: wherein at least one first through hole of the first through holes has a first opening center, at least one second through hole of the second through holes a second through hole has a second opening center, and the first opening center of the first through hole overlaps with a second opening center of a second through hole corresponding to the first through hole in a direction perpendicular to the image sensor (203)(see light rays in fig. 9).  
Regarding Claim 7, Chou discloses in figure 9: wherein an opening diameter of at least one first through hole of the first through holes (in 208) is greater than an opening diameter of a second through hole corresponding to the first through hole.  
Regarding Claim 8, Chou discloses in figure 9: wherein a number of the plurality of lens units (210), a number of the plurality of first through holes (in 208), and a number of the plurality of second through holes (in 204) are equal( seven).  
Regarding Claim 10, Chou discloses in figure 9:  wherein the collimator (210,208,204) further comprises: a first filling layer (209) that is transparent (light rays shown passing through it) and between the lens array (210) and the first diaphragm (208) layer; and a second filling layer (206) that is transparent (see light rays) and between the first diaphragm (208) layer and the second diaphragm (204) layer.  
Regarding Claim 13, Chou discloses in figure 9, page 7, line 5ff) further comprising an intermediate medium layer (202), wherein the intermediate medium layer (202) is between the image sensor (203) and the collimator (210, 208,204), and -5-the intermediate medium layer (202) is configured to bond the image sensor (203) and the collimator, and to adjust a distance between the image sensor (203) and the collimator in a direction perpendicular to the image sensor (203)(it would inherently perform that function).  
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (355).
Regarding Claim 3, Chou fails to disclose: wherein a relationship between a radius of curvature R, an aperture D and an arch height h of at least one of the lens units satisfies a formula of R=D2/(8*h)+h/2.  
However, applicant has not shown in the specification how the claimed relationship produces any novel or unexpected results or solves any known problem. In fact, paragraph [0088] of applicant’s specification establishes the fact that the structural relationships are not critical and can be adjusted to other ranges. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structural relationships in the device of Chou, as a matter of obvious design choice.
Regarding Claim 4, Chou fails to disclose: wherein the collimator has a thickness of less than 100 µm, an aperture of at least one of the lens units ranges from 1 µm to 40 µm, and an opening diameter of at least one of the first through holes ranges from 1 µm to 20 µm.  
However, applicant has not shown in the specification how the claimed parameters produce any novel or unexpected results or solves any known problem. In fact, paragraph [0088] of applicant’s specification establishes the fact that the structural relationships are not critical. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structural relationships in the device of Chou, as a matter of obvious design choice.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed parameters in the device of Chou, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 12, Chou fails to disclose: wherein a ratio of a thickness of the first filling layer to a thickness of the second filling layer ranges from 4 to 6.  
However, applicant has not established the criticality of this relationship and has not shown in the specification how the claimed relationship produces any novel or unexpected results or solves any known problem. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structural relationships in the device of Chou, as a matter of obvious design choice.
---------------------------------------------------------------------------------------------------
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (355) in view of Wang et al (Chinese Pub. No. CN 111 213 152, English Machine translation attached).
Regarding Claim 9, Chou fails to disclose: wherein at least one first through hole of the first through holes has a first opening center, and the first opening center is located at a focal point of a lens unit corresponding to the first through hole.  
Wang teaches in figures 1, 3-15 wherein at least one first through hole of the first through holes has a first opening center (see layer 100), and the first opening center is located at a focal point of a lens unit (401) corresponding to the first through hole obviously to minimize light loss (if it were larger, there would be light that wouldn’t make thru the hole if it were smaller so that it didn’t focus at the hole, the image would lack clarity.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a focal length of the lenses of Chou that is equal to the distances to the thru holes, as taught by Wang, to minimize light loss and maximize clarity.
Regarding Claim 11, Chou fails to disclose: wherein a thickness of the first filling layer is equal to a focal length of at least one lens unit of the lens units.  
Wang (152) teaches, at least in figure 1, wherein a thickness of the first filling layer (100, pg. 9, line 3) is equal to a focal length of at least one lens unit of the lens units(401, pg. 6), obviously, to maintain a fixed distance between the lens and the opening that is equal to the focal length to minimize light loss and maximize clarity of the image.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a first fill layer of Chou that is equal in thickness to the distances to the thru holes, as taught by Wang, to minimize light loss and maximize clarity.
------------------------------------------------------------------------------------------------
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (355) in view of Bergman et al (US PG Pub. No. 2010/0061090). 
Regarding Claim 14, Chou fails to disclose: wherein the plurality of lens units are arranged in a hexagonal array (210).  
However, Chou does disclose that the sensing units (that are shown on a one to one correlation with the lenses) can be an array with any number of rows or columns or arrangements (which could include hexagonal). 
Bergman teaches in paragraph [0021] that a hexagonal array of lenses yields a compact structure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a hexagonal array of lenses in the device of Chou, as taught by Bergman, to yield a compact structure.
-----------------------------------------------------------------------------------------------
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (355) in view of Zhang et al (Chinese Pub. No. CN110088768, English machine copy attached, equivalent US PG Pub. No. 20200293738 used for clarity purposes) .

Regarding Claim 15, Chou fails to disclose: further comprising a third diaphragm layer, wherein the third diaphragm layer is between the second diaphragm (204) layer and the image sensor (203), and is configured to allow light rays to pass through and be incident on the image sensor (203), and to restrict an angle of light rays capable of passing through the third diaphragm layer.  
Zhang teaches, at least in figure 6: teaches first(303), second (301) and third (302) diaphragms and 400 is the sensor (¶ [0193]) to further restrict the path of light (as shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a third diaphragm layer in the device of Chou, as taught by Zhang, to further restrict the path of the light from the lenses. 
Regarding Claim 16, Chou discloses the texture image acquiring device according to claim 1 but fails to disclose a display panel used with it.
Zhang teaches in figure 6: a display device (1, ¶ [0068]), comprising: a display panel (10, ¶ [0068]), and the texture image acquiring device (20, ¶ [0068])which is stacked with the display panel (10), wherein the display panel (10) comprises a display side (top) and a back side (bottom) which is opposite to the display side, the texture image acquiring device (20) is on the back side of the display panel, and the collimator is between the display panel and the image sensor (203), and the texture image acquiring device (20) is configured to detect light rays which are reflected by an object texture on the display side of the display panel and pass through the display panel (it is a fingerprint detector, finger touches top of display panel (10)(see fig. 1).  
Zhang’s unit is in, for example, a mobile phone (see ¶ [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the texture image acquiring device of Chou’s with a display panel, as taught by Zhang, to enable it to be used in a mobile phone.
Regarding Claim 17, Chou, as modified by Zhang, teach: wherein the display panel (10) comprises a display region and a peripheral region (all cell phones have a non-functioning border for support, see ¶ [0219]), and the collimator and the image sensor (203) are in the display region of the display panel and on the back side of the display panel (fig.6) (figure 1, top of Zhang, shows the detection area (103,¶ [0068]) well within the display area. Furthermore, it would have to be to be functional. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the collimator and image sensor in the display region of a display panel of Chou, as modified by Zhang, to allow it to function.
Regarding Claim 20, Chou, as modified by Zhang, teach: wherein the display panel comprises a liquid crystal display panel (abstract, of Zhang). Same motivation as claim 17.  
-------------------------------------------------------------------------------------------------
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (355) in view of Zhang (768) and further in view of Miyazaki et al (US PG Pub. No. 2010/0151761).
Regarding Claim 18, Chou fails to disclose: further comprising an adhesive frame, wherein the adhesive frame is between the display panel and the collimator, and the adhesive frame is in the peripheral region of the display panel and on the back side of the display panel.  
Zhang teaches in figure 1, wherein the display panel (10) will be attached to the texture acquiring device (20) but fails to teach how.
Miyazaki teaches attaching a lens layer to a display panel with adhesive ( see paragraph [0037] ), Since the top layer of Chou is a lens layer, attaching the lens to the display would attach the display to the collimator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the collimator of Chou and a display panel with an adhesive, as taught by Miyazaki, to fix them together and to attach it in a frame structure to realize a savings in material costs.
Regarding Claim 19, Chou fails to disclose: further comprising a filling medium, wherein the filling medium is between the display panel and the collimator, and fills a gap between the back side of the display panel and the lens array (210) of the collimator.  
Miyazaki teaches an image display device (title) where there is an adhesive layer (filling medium) between the display panel and the lens unit(see paragraph [0037]) (which would be Chou’s lens unit which is the top layer of the collimator). Obviously this is to fix the display panel to the lens unit which when used in the device of Chou, would, therefore, bond the collimator to the display panel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a filling adhesive layer between a display panel and the collimator of Chou, as taught by Miyazaki,  to fix the two together.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879